Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-82
                       Lower Tribunal No. 18-33972
                          ________________


                  People's Trust Insurance Company,
                               Appellant,

                                     vs.

                            Rafael Fernandez,
                                Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Abby Cynamon, Judge.

     Cole, Scott & Kissane, P.A. and Mark D. Tinker (Tampa); Brett Frankel
and Jonathan Sabghir (Deerfield Beach), for appellant.

     Montalto Legal, PLLC, and Stephen N. Montalto, for appellee.


Before FERNANDEZ, HENDON and LOBREE, JJ.

     HENDON, J.
      People’s Trust Insurance Company (“PTI”) appeals from that part of a

non-final order that denied its motion to stay proceedings in policyholder

Rafael Fernandez’s (“Fernandez”) complaint and to compel appraisal. We

reverse and remand with instructions to stay the action and grant PTI’s

motion to compel appraisal.

                                    Facts

      Fernandez has a homeowner’s insurance policy from PTI with a

Preferred Contractor Endorsement that allows PTI to use its own preferred

contractor to evaluate and repair damage once PTI accepts a claim as

covered and exercises its contractual option to repair the covered losses. In

2017, Fernandez’s house suffered hurricane damage. In 2018, Fernandez

filed a claim with PTI for that damage. PTI accepted the claim and invoked

its option to repair under the Preferred Contractor Endorsement. PTI notified

Fernandez that pursuant to the contract, he could submit his own estimate

of repairs if he disputed PTI’s proposed scope of repair. PTI’s pre-deductible

estimate, consisting primarily of roof repair, totaled $18,731.68.

      In response to PTI’s adjuster’s email to Fernandez’s counsel

requesting him to send by email Fernandez’s sworn proof of loss and repair

estimate, Fernandez’s counsel timely responded with an email to PTI’s

adjuster attaching Fernandez’s sworn proof of loss and estimate for repair


                                      2
and requesting further investigation. PTI’s adjuster failed to record

Fernandez’s email and proof of loss attachments.

     As a result of PTI’s failure to record Fernandez’s sworn proof of loss

and estimate, PTI sent repeated requests to Fernandez to supply his sworn

proof of loss, to which Fernandez did not respond because he had already

timely submitted the requested documents.           When PTI did nothing to

commence repairs, Fernandez filed his two-count complaint against PTI for

breach of insurance contract and declaratory judgment.          In Count 1,

Fernandez asserted a claim for declaratory judgment, stating that PTI

invoked its option to repair and requested a proof of loss, Fernandez supplied

the required proof of loss, but then PTI sent multiple emails and letters to

Fernandez requesting exactly what had already been provided. In Count 2,

Fernandez alleged a claim for breach of contract, claiming PTI breached the

policy by failing to fully acknowledge the covered loss and by failing to pay

Fernandez all of the benefits due and owed.          Fernandez sought direct

payment of the cost of repair, plus additional damages for loss of use, fair

rental value, living expenses, debris removal, and “any other consequential

damages” flowing from PTI’s alleged breach.

     In response, PTI filed an omnibus motion seeking, among other things,

an   order   compelling   appraisal,   dismissing    Fernandez’s   complaint,


                                       3
authorizing PTI’s right to repair the property, and to pay the deductible,

followed by a motion to stay discovery pending the trial court’s determination

of the motion to dismiss, etc. Fernandez unilaterally set a hearing on PTI’s

motion to dismiss and to compel appraisal. PTI’s counsel, however, did not

receive notice of hearing and did not attend the hearing. The trial court heard

the motion anyway and entered an order denying PTI’s motion to dismiss, to

compel appraisal, etc. PTI filed a motion for reconsideration, 1 which the trial

court granted, and reset the hearing.

        At the December 12, 2019 hearing on PTI’s reconsidered motion to

dismiss, the trial court asked Fernandez’s counsel if it should stay the

litigation and compel the parties to appraisal. 2 Fernandez’s counsel argued


1
  Because the subject order was a nonfinal order, it was not subject to
rehearing, but rather was subject to reconsideration at any time prior to
judgment. Motions for “reconsideration,” as compared to Rule 1.530 motions
for rehearing, apply to nonfinal, interlocutory orders and are based on a trial
court’s “inherent authority to reconsider and, if deemed appropriate, alter or
retract any of its nonfinal rulings prior to entry of the final judgment or order
terminating an action . . . .” Seigler v. Bell, 148 So. 3d 473, 478–79 (Fla. 5th
DCA 2014) (citing Silvestrone v. Edell, 721 So.2d 1173, 1175 (Fla.1998)).
2
    The insurance contract appraisal provision provides, in relevant part:

        Where “we” elect to repair:
        1. If “you” and “we” fail to agree on the amount of loss, which
        includes the scope of repairs, either may demand an appraisal
        as to the amount of loss and the scope of repairs. In this event,
        each party will choose a competent appraiser within 20 days after

                                        4
that it was too late to compel appraisal because the parties were already

engaged in litigation. After hearing arguments from both parties, the trial

court denied PTI’s motion to dismiss, required it to file an answer to the

complaint, and stated that PTI could again file a motion to compel appraisal.

PTI appeals that portion of the order denying its motion to stay and compel

appraisal.

                            Standard of Review

     When the facts are undisputed, an appellate court reviews an order

denying a motion to compel appraisal de novo. People’s Tr. Ins. Co. v.

Garcia, 263 So. 3d 231, 233–34 (Fla. 3d DCA 2019).

                                Discussion




     receiving a written request from the other. The two appraisers
     will choose an umpire. If they cannot agree upon an umpire
     within 15 days, “you” or “we” may request that the choice be
     made by a judge of a court of record in the state where the
     “residence premises” is located. The appraisers will separately
     set the amount of loss and scope of repairs. If the appraisers
     submit a written report of an agreement to “us”, the amount of
     loss and scope of repairs agreed upon will be the amount of loss
     and scope of repairs. If they fail to agree, they will submit their
     differences to the umpire. A decision agreed to by any two will
     set the amount of loss and the scope of repairs. Each party will
     pay its own appraiser, and bear the other expenses of the
     appraisal and umpire equally.

                                     5
      Because the appraisal process is meant to prevent unnecessary

litigation, the trial court should have granted PTI’s motion to stay and to

compel appraisal according to the policy terms, notwithstanding that PTI

failed to record Fernandez’s timely scope of loss documentation. When an

insurer admits that there is a covered loss, “any dispute on the amount of

loss suffered is appropriate for appraisal.” Villagio at Estero Condo. Ass'n. v.

Am. Capital Assurance Corp., No. 2D20-1414, 2021 WL 193487, at *2 (Fla.

2d DCA Jan. 20, 2021) (quoting Cincinnati Ins. Co. v. Cannon Ranch

Partners, Inc., 162 So. 3d 140, 143 (Fla. 2d DCA 2014)).

      PTI did not waive its right to compel appraisal. There is no bar to

seeking appraisal after litigation has begun. Fla. Ins. Guar. Ass'n. v. Castilla,

18 So. 3d 703, 705 (Fla. 4th DCA 2009) (holding an appraisal clause may be

invoked for the first time after litigation has commenced) (citing Gonzalez v.

State Farm Fire & Cas. Co., 805 So. 2d 814 (Fla. 3d DCA 2000)). In Castilla,

this Court concluded that the insurer did not waive its right to seek appraisal

by actively participating in the litigation where, after moving unsuccessfully

to dismiss the insureds’ complaint, the insurer raised its right to appraisal

under an insurance policy as an affirmative defense.

      Further, the trial court made no determination whether PTI’s demand

for appraisal was ripe. See Villagio, *2 (“To support an order compelling


                                       6
appraisal under the parties' insurance policy, the trial court “’must make a

preliminary determination as to whether the demand for appraisal is ripe.’”)

(quoting Citizens Prop. Ins. Corp. v. Admiralty House, Inc., 66 So. 3d 342,

344 (Fla. 2d DCA 2011)). An appraisal demand is ripe where post-loss

conditions are met, and the insurer has had a reasonable opportunity to

investigate and adjust the claim and there is a disagreement regarding the

value of the property or the amount of loss. Admiralty House, 66 So. 3d at

344; see also State Farm Fla. Ins. Co. v. Hernandez, 172 So. 3d 473, 477

(Fla. 3d DCA 2015) (stating that a “party seeking appraisal must comply with

all post-loss obligations before the right to appraisal can be invoked under

the contract”). Instead, the trial court denied PTI’s motion to dismiss and

required PTI to answer the complaint, finding the complaint stated a valid

cause of action. The trial court then indicated that PTI could move to stay

the litigation and compel appraisal. In fact, PTI did exactly this in response

to the complaint. The facts are undisputed: PTI conceded coverage, and

Fernandez timely submitted his scope of loss estimate which disagreed with

PTI’s scope of loss estimate. At that point, the trial court needed to evaluate

whether all post-loss obligations had been met and whether appraisal was

ripe before proceeding further.




                                      7
      On de novo review of the order denying the motion to compel appraisal,

we conclude that post-loss requirements have been met by both parties and

the issue is ripe for appraisal. We therefore reverse that part of the non-final

order requiring PTI to answer the complaint and we remand with directions

to stay the litigation and to compel appraisal pursuant to the policy. This

remedy not only upholds the terms of the policy but conserves the parties’

and trial court’s resources should appraisal resolve the scope of loss issue

between the parties without further litigation.

      Reversed in part and remanded.




                                       8